Case 2:19-cv-00220-DBH Document 88 Filed 03/08/21 Page 1 of 6     PageID #: 2293




                      UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 1900 CAPITAL TRUST III BY US             )
 BANK TRUST NATIONAL                      )
 ASSOCIATION NOT IN ITS                   )
 INDIVIDUAL CAPACITY BUT                  )
 SOLELY AS CERTIFICATE                    )
 TRUSTEE                                  )
                                          )
                         PLAINTIFF        )
                                          )
 V.                                       )
                                          )     CIVIL NO. 2:19-CV-220-DBH
 DODI S. SIDELINGER,                      )
                                          )
                       DEFENDANT          )
                                          )
 AND                                      )
                                          )
 FIRST TENNESSEE BANK, N.A.               )
 f/k/a First Horizon Home Loan            )
 Corporation; DENNIS CAREY;               )
 TYGDON, LLC,                             )

               PARTIES-IN-INTEREST


                DECISION AND ORDER ON DENNIS CAREY’S
                          MOTION TO DISMISS

       This motion concerns diversity-of-citizenship jurisdiction. The defendant

junior mortgagee argues that the original plaintiff in this mortgagee foreclosure

action—a trustee—failed to establish diversity when it did not plead citizenship

of the trust’s beneficiaries. I conclude that because the plaintiff trustee is a

national banking association, it properly pleaded diversity by alleging the

banking association’s location and was not required to plead the beneficiaries’
Case 2:19-cv-00220-DBH Document 88 Filed 03/08/21 Page 2 of 6                   PageID #: 2294




citizenship. I therefore DENY the junior mortgagee’s motion to dismiss for lack

of subject matter jurisdiction.

                                        BACKGROUND

       Only the junior mortgagee, Dennis Carey, resists foreclosure of the

plaintiff’s first mortgage. In October 2020, I denied Carey’s previous motion to

dismiss, in which he argued in part that an assignment made by the first

mortgagee who filed the Complaint, “PROF-2014-S2 Legal Title Trust II, by U.S.

Bank National Association, as Legal Title Trustee,” to the current plaintiff, “1900

Capital Trust III, By US Bank Trust National Association, Not In Its Individual

Capacity But Solely As Certificate Trustee,” destroyed diversity jurisdiction. See

Decision & Order on Mot. to Dismiss & Cross-Mots. for Summ. J. (ECF No. 70).

I held that diversity is assessed as of the filing of the complaint and that later

transfers do not affect it. See Freeport-McMoRAN, Inc. v. K N Energy, Inc., 498

U.S. 426 (1991).

       This time Carey contends that subject matter jurisdiction was infirm

before that assignment, arguing that jurisdiction was lacking when the action

commenced because the plaintiff failed to properly plead diversity of citizenship

in its Complaint. In particular, he argues that the plaintiff needed to plead the

citizenship of each of the trust’s beneficiaries. 1 Because challenges to subject

matter jurisdiction may be raised at any time, I entertain Carey’s motion despite


1 A defendant may challenge a plaintiff’s pleading of diversity jurisdiction in one of two ways:
sufficiency or factual accuracy. See Valentin v. Hosp. Bella Vista, 254 F.3d 358, 363 (1st Cir.
2001). Carey’s challenge is one of sufficiency. He does not challenge the factual accuracy of the
plaintiff’s jurisdictional allegations, nor does he supply evidence to refute the allegations, as
would be required in a factual challenge. Id. In assessing Carey’s sufficiency challenge, this
Court “must credit the plaintiff’s well-pleaded factual allegations . . . , draw all reasonable
inferences from them in [its] favor, and dispose of the challenge accordingly.” Id.
                                                                                               2
Case 2:19-cv-00220-DBH Document 88 Filed 03/08/21 Page 3 of 6                    PageID #: 2295




its lateness and its being a second bite at the apple. See Fed. R. Civ. P. 12(h)(3);

Halleran v. Hoffman, 966 F.2d 45, 47 (1st Cir. 1992).

                                            ANALYSIS

       In contending that the plaintiff failed to plead citizenship of the trust’s

beneficiaries, 2 Carey relies on the Supreme Court precedents Carden v. Arkoma

Associates, 494 U.S. 185 (1990), and Americold Realty Trust v. ConAgra Foods,

Inc., 136 S. Ct. 1012 (2016). Those cases require consideration of the citizenship

of all members of an artificial entity that is a party. The plaintiff responds that

this lawsuit falls instead under Navarro Savings Ass’n v. Lee, 446 U.S. 458

(1980), and that only the trustee’s citizenship matters where the trustee is a real

party to the controversy.

       In Navarro Savings Ass’n, the Court assessed whether the respondents,

eight trustees of a business trust organized under Massachusetts law, could

invoke diversity based on their citizenship rather than that of the trust’s

shareholder beneficiaries. 446 U.S. at 458-59. The Court observed that Fed. R.

Civ. P. 17(a) embodies the long-held rule that trustees of an express trust are

real parties in interest. Id. at 462. Because the trustees held legal title, managed

assets, and controlled litigation, the Court considered them to be real parties to

the controversy, despite the trust’s “resemblance to a business enterprise.” Id.

at 465. It was their citizenship, not that of the beneficiaries, that mattered for

subject matter jurisdiction.




2Carey does not allege the citizenship of the trust’s beneficiaries nor show that their citizenship
would destroy diversity.
                                                                                                 3
Case 2:19-cv-00220-DBH Document 88 Filed 03/08/21 Page 4 of 6          PageID #: 2296




      A decade later, in Carden, the Court considered diversity jurisdiction

where one party was a limited partnership organized under Arizona law. 494

U.S. at 186. The Court noted its historic reluctance to treat artificial entities as

citizens unless they were corporations.       Id. at 189.     It rejected the limited

partnership’s argument that Navarro applied. It cautioned that Navarro “did not

involve the question whether a party that is an artificial entity other than a

corporation can be considered a ‘citizen’ of a State, but the quite separate

question whether parties that were undoubted ‘citizens’ (viz., natural persons)

were the real parties to the controversy.”      Id. at 191.    It said, “Navarro had

nothing to do with the citizenship of the ‘trust,’ since it was a suit by the trustees

in their own names.” Id. at 192-93. The Court concluded that where a suit is

brought by or against the entity, diversity depends on the citizenship of all

members, in Carden the limited partners. Id. at 195-96. The Court observed

that it is Congress’s job to define whether citizenship of other artificial entities

should be determined by means other than citizenship of all the organization’s

members, and that Congress had done so for corporations in 28 U.S.C. § 1332(c)

(declaring that corporations are citizens of the State of their incorporation and

of their principal place of business). Id. at 196-97.

      More recently in Americold Realty Trust, the Court determined that a “real

estate investment trust” formed under Maryland law bore the citizenship of its

members when it was sued as a party. Again, the Court distinguished Navarro

on the basis that Navarro did not concern the citizenship of a trust. It said:

             Navarro reaffirmed a separate rule that when a trustee files
             a lawsuit in her name, her jurisdictional citizenship is the
             State to which she belongs—as is true of any natural person.
                                                                                    4
Case 2:19-cv-00220-DBH Document 88 Filed 03/08/21 Page 5 of 6                 PageID #: 2297



              This rule coexists with our discussion . . . that when an
              artificial entity is sued in its name, it takes the citizenship of
              each of its members.

Id. at 1016 (citation omitted). As in Carden, the Court highlighted that Congress

created by statute an exception for the citizenship of corporations. Id. at 1015,

1017. But the Court “decline[d] to apply the same rule to an unincorporated

entity sued in its organizational name that applies to a human trustee sued in

her personal name” or to extend “the same rule to an unincorporated entity that

applies to a corporation.” Id. at 1017.

       The plaintiff that filed the Complaint in this case was the trustee—not, as

in Carden and Americold, the entity itself. The Complaint says that the plaintiff

is “PROF-2014-S2 Legal Title Trust II, by U.S. Bank National Association, as Legal

Title Trustee.” Compl. ¶ 4 (emphasis added). Congress has created a provision

governing national banking associations. Specifically:

              All national banking associations shall, for the purposes of
              all other actions by or against them, be deemed citizens of
              the States in which they are respectively located.

28 U.S.C. § 1348.        The Supreme Court has interpreted the statutory term

“located” to mean “the State in which its main office, as set forth in its articles of

association, is located.” Wachovia Bank v. Schmidt, 546 U.S. 303, 307 (2006).

The Complaint here alleges that the national bank trustee has its principal place

of business in St. Paul, Minnesota.          Compl. ¶ 4.      That satisfies diversity-of-

citizenship subject matter jurisdiction. 3


3Other courts have likewise held (albeit on different grounds) that where a national banking
association trustee is a party, only the trustee’s citizenship matters—not that of the trust’s
beneficiaries. See Demarest v. HSBC Bank USA, N.A., 920 F.3d 1223, 1228-31 (9th Cir. 2019);
SGK Props., L.L.C. v. U.S. Bank Nat’l Ass’n, 881 F.3d 933, 939-940 (5th Cir. 2018); U.S. Bank

                                                                                            5
Case 2:19-cv-00220-DBH Document 88 Filed 03/08/21 Page 6 of 6                PageID #: 2298




       Carey’s motion to dismiss is therefore DENIED.

       SO ORDERED.

       DATED THIS 8TH DAY OF MARCH, 2021

                                                  /S/D. BROCK HORNBY
                                                  D. BROCK HORNBY
                                                  UNITED STATES DISTRICT JUDGE




Tr., N.A., as Tr. for LSF9 Master Participation Tr. v. Dedoming, 308 F. Supp. 3d 579 (D. Mass.
2018).
                                                                                            6
